MEMORANDUM ***
Michael Youssef Ibrahim, a native and citizen of Egypt, petitions for review of the decision of the Board of Immigration Appeals (“Board”) affirming an immigration judge’s denial of his applications for asylum and withholding of removal. We hold that the Board’s decision is supported by substantial evidence. INS v. Elias-Zacatos, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); Gui v. INS, 280 F.3d 1217, 1228 (9th Cir.2002). The Board adopted and affirmed the conclusion of the Immigration Judge that Ibrahim had not established a nexus between alleged past harm and his religion. This finding is supported by substantial evidence, and is sufficient to support the Board’s decision. Fisher v. INS, 79 F.3d 955, 961 (9th Cir. 1996).
The Board also found that Ibrahim “ha[d] not established that the prior incidents [of discrimination] amount to past persecution.” Under Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996), a petitioner who appeals a Board’s decision waives all issues that he does not raise in his opening brief. Before this court, Ibrahim does not challenge the Board’s determination that he failed to establish that the discrimination he allegedly suffered
amounted to persecution. Accordingly, the petition for review is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.